DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 52 – 71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 – 5, 7 – 15, 17 - 21 of U.S. Patent No.10,834,439. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 52 – 71 of the instant application are similar in scope and content of claims 2 – 5, 7 – 15, 17 – 21 of the cited patent.
Here is a comparison between claim 53 of the instant application and claim 2 of the cited patent.
Instant Application 17/063,373
Patent 10,834,439
Comparison
53. A method for correcting an erroneous term in on-screen caption text of a media asset, comprising:
2.  A method for correcting an erroneous term in on-screen caption text of a media asset, comprising:
Same
determining the text segment of the on-screen caption text by analyzing an audio stream of the media asset;
analyzing an audio stream of the media asset to determine a first text segment of the on-screen caption text;
Similar
identifying an erroneous term in a text segment of the on-screen caption text;
identifying an erroneous term in the first text segment of the on-screen caption text;
Same
extracting a video frame from a video stream of the media asset corresponding to the text segment;
extracting one or more video frames from a video stream of the media asset corresponding to the first text segment;
Similar
identifying a non-textual visual object in the video frame associated with the erroneous term; analyzing the non-textual visual object in the video frame to determine a contextual term associated with the erroneous term;
analyzing a first video frame of the one or more video frames to determine a contextual term associated with the erroneous term;
Similar
accessing a data structure to identify a candidate correction for the erroneous term based on the contextual term and a portion of the text segment; and
accessing a knowledge graph to identify a candidate correction for the erroneous term based on the contextual term and a portion of the first text segment;
Similar
replacing the erroneous term in the text segment of the closed captioning text with the candidate correction.
replacing the erroneous term in the first text segment of the closed captioning text with the candidate correction;
Same

identifying the erroneous term in a second text segment of the on-screen caption text: analyzing a second video frame corresponding to the second text segment to determine a second contextual term associated with the erroneous term:
accessing the knowledge graph to identify an updated candidate correction based on the first contextual term, the second contextual term, the portion of the first text segment and a portion of the second text segment: and replacing the erroneous term in the second text segment of the on-screen caption text with the updated candidate correction.
Added limitations that are different from the instant application, but are obvious.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 52 – 55, 57 – 65, 67 – 71 are rejected under 35 U.S.C. 103 as being unpatentable over Kasvari et al. (US PAP 2007/0118357) in view of Wise et al. (US PAP 2007/0118374).
As per claim 52, Kasvari et al. teach a method/system  for correcting an erroneous term in text of a media asset (paragraphs 17, 19), comprising: 
identifying an erroneous term in a text segment of the on-screen caption text (“sufficiently uncertain that those words may be considered to be ambiguous”; paragraphs 21, 27, 30); 
extracting a video frame from a video stream of the media asset corresponding to the text segment(“the information 104, 106 may be derived from a radio, television, or satellite broadcasts”; paragraphs 20, 44, 45);
identifying a non-textual visual object in the video frame associated with the erroneous term; analyzing the non-textual visual object in the video frame corresponding to the text segment (“The speech information 104 or character image information 106 may be in a physical form (e.g., sound pressure vibrations, a visual display), or in an electronic form, such as an analog (i.¢., continuous time) recording, or in a digitally sampled form. In some examples, the information 104, 106 may be derived from a radio, television, or satellite broadcasts, or from a telephone conversation, microphone, video image capture device (e.g., video camera), or the like.”; paragraphs 20, 44, 45);
accessing a data structure to identify a candidate correction for the erroneous term based on the contextual term and a portion of the text segment (paragraphs 35 — 48); and 
replacing the erroneous term in the text segment of the text with the candidate correction (“select the highest scoring word or sequence of words to replace an ambiguous word in the text 102 with a candidate word (or sequence of words) that is identified as having the highest score.”; paragraphs 19, and 41).
However, Kasvari et al., do not specifically teach on-screen caption text; determining a contextual term associated with the erroneous term.
Wise et al., disclose an encoder 44 broadcasts the text transcripts 22 corresponding to the speech segments as closed caption text 46... The context-based models 16 are configured to identify an appropriate context 17 associated with the text transcripts 22 generated by the speech recognition engine 12... one or more text
transcripts corresponding to the one or more speech segments are generated. In step 54, an appropriate context associated with the text transcripts 22 is identified. As described above, the context 17 helps identify incorrectly recognized words in the text transcripts 22 and helps the selection of corrected words (paragraphs 27, 34, and 35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a contextual term associated with the erroneous term as taught by Wise et al., in Kasvari et al., because that would help identify incorrectly recognized words and identify corrections in the text transcripts (paragraph 31).

As per claims 53, 63, Kasvari et al. in view Wise et al. further disclose determining the text segment of the on-screen caption text by analyzing an audio stream of the media asset (“an encoder 44 broadcasts the text transcripts 22 corresponding to the speech segments as closed caption text 46”; Wise et al., paragraph 27).

As per claims 54, 64, Kasvari et al., in view Wise et al., further disclose the identifying the erroneous term in the text segment further comprises performing natural language processing on the text segment to determine that the text segment conflicts with a plurality of grammar rules (“the syntactic analysis is performed by a syntax analyzer 112 and a grammar analyzer 116 that is coupled to access a part-of-speech (POS) rules database 118.”; Kasvari et al., paragraphs 17, 26).

As per claims 55, 65, Kasvari et al., in view Wise et al., further disclose the analyzing the non-textual visual object comprises performing image recognition on the non-textual visual object (“The speech information 104 or character image information 106 may be in a physical form (e.g., sound pressure vibrations, a visual display), or in an electronic form, such as an analog (i.¢., continuous time) recording, or in a digitally sampled form. In some examples, the information 104, 106 may be derived from a radio, television, or satellite broadcasts, or from a telephone conversation, microphone, video image capture device (e.g., video camera), or the like.”; paragraphs 20, 44, 45).

As per claims 57, 67, Kasvari et al., in view Wise et al., further disclose accessing the data structure to identify the candidate correction based on the contextual term and the portion of the text segment further comprises: extracting a keyword from the portion of the text segment; searching in the data structure for nodes corresponding to the contextual term and the keyword; analyzing the nodes for properties associated with the contextual term and the keyword; and determining at least one other node based on the properties associated with the contextual term and the keyword, wherein the at least one other node corresponds to the candidate correction (“the context analyzer may identify nodes in the selected ontology that might match based on the known (i.e., not uncertain) characters in the selected ambiguous word...one or more text transcripts corresponding to the one or more speech segments are generated. In step 54, an appropriate context associated with the text transcripts 22 is identified. As described above, the context 17 helps identify incorrectly recognized words in the text transcripts 22 and helps the selection of corrected words”; Kasvari et al., paragraphs 19, 35 — 46, 70; Wise et al., paragraphs 27, 34, and 35).

As per claims 58, 68, Kasvari et al., in view Wise et al., further disclose accessing the data structure to identify the candidate correction for the erroneous term further comprises: determining a plurality of potential corrections for the erroneous term from the data structure; assigning a weight to each potential correction of the plurality of potential corrections based on the determining; and identifying a potential correction associated with a highest weight as the candidate correction (“select the highest scoring word or sequence of words to replace an ambiguous word in the text 102 with a candidate word (or sequence of words) that is identified as having the highest score... the scores may be functions of weights that are associated with links between nodes of interest in an ontology.”; Kasvari et al., paragraphs 36 — 46).

As per claims 59, 69, Kasvari et al., in view Wise et al., further disclose a more recent potential correction of the plurality of corrections is assigned a higher weight (Kasvari et al., paragraphs 36 — 46).

As per claims 60, 70, Kasvari et al., in view Wise et al., further disclose determining a phonetic similarity score between a potential candidate correction and the erroneous term based on a phonetic algorithm; and assigning a higher weight to the potential candidate correction with a higher phonetic similarity score (Kasvari et al., paragraphs 24, 39 — 49, 72).

As per claims 61, 71, Kasvari et al., in view Wise et al., further disclose accessing the data structure to identify the candidate correction based on the contextual term and the portion of the text segment further comprises updating existing nodes of the data structure (“in response to the output text 132, a user may provide information to update one or more ontologies via the user feedback module 134.”: Kasvari et al., paragraphs 18, 47 - 49).

6. 	Claims 56, 66 are rejected under 35 U.S.C. 103 as being unpatentable over Kasvari et al., (US PAP 2007/0118357) in view of Wise et al., (US PAP 2007/01 18374); and further Streijl (US PAP 2009/0185074).
As per claims 56, 66, Kasvari et al., in view Wise et al., further do not specifically
teach the text segment of the on-screen caption text 1s time-stamped, and wherein the video frame is extracted at a position of the media asset corresponding to a position of the erroneous term in the time-stamped text segment.
Streijl discloses that as the synchronizer 300 receives and/or processes the audio-visual stream 302 of data and the stream 306 of closed captioning data, the closed captioning correction application 30 compares timing information 310 contained within each stream 302 and 306. The timing information 310 allows the closed captioning correction application 30 to determine if a synchronization error is present. The timing information 310, for example, may be time stamps or markers that are embedded within the audio-visual stream 302 of data and the stream 306 of closed captioning data (paragraph 61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use onscreen caption text is time-stamped as taught by Streijl, because that would help correct synchronization errors between the spoken, audible words and the textual, closed captioning data (paragraph 4).
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al. teach method for managing media content.  Dittrich teaches instant note capture/presentation method.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT-CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT-CYR/Primary Examiner, Art Unit 2658